Exhibit 10.11

Navient Corporation 2014 Omnibus Incentive Plan

Restricted Stock Unit Term Sheet

Pursuant to the terms and conditions of the Navient Corporation 2014 Omnibus
Incentive Plan (the “Plan”), the Compensation and Personnel Committee of the
Navient Corporation Board of Directors (the “Committee”) hereby grants to
            (the “Grantee”) on May 1, 2014 (the “Grant Date”) an award (the
“Award”) of             shares of Restricted Stock Units (“RSUs”), which
represent the right to acquire shares of common stock of Navient Corporation
(the “Corporation”) subject to the following terms and conditions (this
“Agreement”):

 

1. Vesting Schedule. Unless vested earlier as set forth below, the Award will
vest, and will be converted into shares of common stock, in one-third increments
on May 1, 2015, May 1, 2016 and May 1, 2017.

 

2. Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his or her employment is terminated by the
Corporation for Misconduct (as defined below), he/she shall forfeit any portion
of the Award that has not vested as of the date of such termination of
employment. For purposes of this Agreement, “Misconduct” is defined as an act of
embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules; an unauthorized disclosure of any Corporation trade secret or
confidential information; any conduct constituting unfair competition; inducing
any customer of the Corporation to breach a contract with the Corporation or any
principal for whom the Corporation acts as agent to terminate such agency
relationship; or engaging in any other act or conduct proscribed by the senior
human resources officer as Misconduct.

If not previously vested, the Award will continue to vest, and will be converted
into shares of common stock, on the original vesting terms and vesting dates set
forth above in the event that (i) the Grantee’s employment is terminated by the
Corporation for any reason other than for Misconduct or (ii) the Grantee
voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) and meets the Corporation’s retirement eligibility requirements
under the Corporation’s retirement eligibility policy in effect as of the Grant
Date, which shall be determined by the Corporation in its sole discretion.

If not previously vested, the Award will vest, and will be converted into shares
of common stock, upon death or Disability (provided that such Disability
qualifies as a “disability” within the meaning of Treasury Regulation
Section 1.409A-3(i)(4)).

The Award shall be forfeited upon termination of employment due to Misconduct.

Notwithstanding anything stated herein, the Plan or in the Navient Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the Navient Corporation Change in Control
Severance Plan for Senior Officers.

 

1



--------------------------------------------------------------------------------

Exhibit 10.11

 

3. Change in Control. Notwithstanding anything to the contrary in this
Agreement:

 

  (a) In the event of a Change in Control in which the acquiring or surviving
company in the transaction does not assume or continue outstanding Awards upon
the Change in Control, then any portion of the Award that is not vested shall
become 100 percent vested; provided, however, the conversion of the accelerated
portion of the RSUs into shares of common stock (i.e., the settlement of the
Award) will nevertheless be made at the same time or times as if such RSUs had
vested in accordance with the vesting schedule set forth in Section 1 or, if
earlier, upon the termination of Grantee’s employment for reasons other than
Misconduct.

 

  (b) If Grantee’s employment shall terminate within twenty-four months
following a Change in Control for any reason other than (i) by the Corporation
for Misconduct or (ii) by Grantee’s voluntary termination of employment that is
not a Termination of Employment for Good Reason, as defined in the Change in
Control Severance Plan for Senior Officers (if applicable to the Grantee), any
portion of the Award not previously vested shall immediately become vested, and
shall be converted into shares of common stock, upon such employment
termination.

 

4. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
an unvested Award will not be paid currently. Instead, amounts equal to such
dividends will be credited to an account established on behalf of the Grantee
and such amounts will be deemed to be invested in additional shares of the
Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
will be subject to the same vesting schedule to which the Award is subject. Upon
vesting of any portion of the Award, the amount of Dividend Equivalents
allocable to such Award (and any fractional share amount) will also vest and
will be converted into shares of the Corporation’s common stock (provided that
any fractional share amount shall be paid in cash).

 

5.

Section 409A. For purposes of section 409A of the Internal Revenue Code, the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), each payment and benefit payable under this
Agreement is hereby designated as a separate payment. The parties intend that
all RSUs provided under this Agreement and shares issuable hereunder comply with
or be exempt from the requirements of Section 409A so that none of the payments
or benefits will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the RSUs is to
be accelerated in connection with the Grantee’s termination of service, such
accelerated RSUs will not be settled by virtue of such acceleration until and
unless the

 

2



--------------------------------------------------------------------------------

Exhibit 10.11

 

  Grantee has a “separation from service” within the meaning of Section Treasury
Regulation 1-409A-1(h), as determined by the Corporation, in its sole
discretion. Further, and notwithstanding anything in the Plan or this Agreement
to the contrary, if (x) any of the RSUs to be provided in connection with the
Grantee’s separation from service do not qualify for any reason to be exempt
from Section 409A, (y) the Grantee is, at the time of such separation from
service, a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)) and (z) the settlement of such RSUs would result in the
imposition of additional tax under Section 409A if such settlement occurs on or
within the six (6) month period following the Grantee’s separation from service,
then, to the extent necessary to avoid the imposition of such additional
taxation, the settlement of any such RSUs during such six (6) month period will
accrue and will not be settled until the date six (6) months and one (1) day
following the date of the Grantee’s separation from service and on such date
(or, if earlier, the date of the Grantee’s death), such RSUs will be settled.

 

6. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
Misconduct, then the Board or committee shall consider all factors, with
particular scrutiny when one of the top 20 members of management are involved,
and the Board or such committee, may in its sole discretion require
reimbursement of any compensation resulting from the vesting, exercise or
settlement of Options and/or Restricted Stock/RSUs and the cancellation of any
outstanding Options and/or Restricted Stock/RSUs from the Grantee (whether or
not such individual is currently employed by the Corporation) during the three-
year period following the date the Board first learns of the violation, fraud or
Misconduct.

 

7. Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any transfer or sale by the Grantee of any shares of the Corporation’s
common stock, including without limitation (a) restrictions under an insider
trading policy and (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the shares of the Corporation’s common stock. The sale of the shares
must also comply with other applicable laws and regulations governing the sale
of such shares.

 

8.

Data Privacy. As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee acknowledges

 

3



--------------------------------------------------------------------------------

Exhibit 10.11

 

  that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in jurisdictions that may have different data privacy laws and
protections, and Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Grantee or the Corporation may elect to deposit any shares of the
Corporation’s common stock. Grantee acknowledges that Data may be held to
implement, administer and manage the Grantee’s participation in the Plan as
determined by the Corporation, and that Grantee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing Grantee’s consent
may adversely affect Grantee’s ability to participate in the Plan.

 

9. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation (or its subsidiaries)
and thereafter until withdrawn in writing by Grantee.

 

10. Board Interpretation. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board and, where
applicable, the Committee concerning any questions arising under this Agreement
or the Plan.

 

11. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon the
Grantee any right to continued employment with the Corporation or any of its
subsidiaries or affiliates.

 

12. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.

 

14. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

Navient Corporation

Attn: Human Resources, Equity Plan Administration

300 Continental Drive

Newark, DE 19713

 

4



--------------------------------------------------------------------------------

Exhibit 10.11

 

If to the Grantee, to (i) the last address maintained in the Corporation’s Human
Resources files for the Grantee or (ii) the Grantee’s mail delivery code or
place of work at the Corporation (or its subsidiaries).

 

15. Plan Controls; Entire Agreement; Capitalized Terms. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan control, except as expressly stated otherwise
herein. This Agreement and the Plan together set forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior oral and written and all contemporaneous or subsequent oral
discussions, agreements and understandings of any kind or nature. Capitalized
terms not defined herein shall have the meanings as described in the Plan.

 

16. Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Grantee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Grantee is responsible for
complying with all laws applicable to Grantee, including federal and state
securities reporting laws.

 

Accepted by:

 

 

Date

 

NAVIENT CORPORATION BY:       Jack Remondi   President and Chief Executive
Officer

 

5